Citation Nr: 0301300	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-16 164	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of a 
total right hip replacement at a VA facility in November 
1989.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1954 to 
February 1958 and from October 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit claimed on 
appeal.  

A Travel Board hearing was held in August 1999, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  
A transcript of the hearing testimony has been associated 
with the claims file.  

In December 1999, the Board remanded the claim to the RO 
for further development.  In a January 2001 Board 
decision, the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
as a result of a total right hip replacement at a VA 
facility in November 1989 was denied.  

Thereafter, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  In July 2001, the parties 
filed a Joint Motion to Remand and To Stay Further 
Proceedings.  By Order dated July 12, 2001, the Veterans 
Claims Court vacated the Board's January 2001 decision, 
and remanded the case pursuant to 38 U.S.C.A. § 7252(a).  

The Board notes that in a motion dated in March 2002, the 
veteran's then-attorney attempted to withdraw his 
representative assistance in the veteran's appeal.  The 
motion was denied by the undersigned Board member since 
the appropriate criteria set out in 38 C.F.R. 
§ 20.609(b)(2) had not been met.  In correspondence dated 
in April 2002, the veteran noted that he agreed with the 
attorney's request and wished to have him withdrawn from 
representing him in his current appeal.  

The veteran subsequently submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as 
Claimant's Representative) dated in November 2002, which 
authorized the American Legion as his representative.  A 
written presentation has been made on the veteran's 
behalf.  It was not indicated that there was additional 
evidence to support.  The veteran has reported that he had 
no additional evidence to submit.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  In November 1989, the veteran underwent a right total 
hip replacement at a VA medical facility.

3.  He developed a subsequent infection and underwent a 
second hip replacement in April 1992.

4.  The veteran filed the current claim in April 1997.

5.  There is no competent evidence that the veteran has 
additional disability as a result of VA hospitalization 
and/or surgery in November 1989.  


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability as a result of a total right hip replacement at 
a VA facility in November 1989 is denied.  38 U.S.C.A. 
§ 1151, 5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, 3.358 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matter - the VCAA

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  The 
Board has therefore reviewed this case with the provisions 
of those laws in mind.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  In 
this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Throughout the course of this appeal, the veteran has been 
provided notice of what has been required of him with 
respect to his furnishing evidence in support of his 
claim.  In this regard it is noted that the veteran was 
provided with a copy of the November 1997 rating decision 
that which denied his claim for compensation pursuant to 
38 U.S.C.A. § 1151.  That decision, as well as a Statement 
of the Case dated in July 1998 and the Supplemental 
Statement of the Case dated in May 2000 advised the 
veteran of the state of the evidence in this matter, and 
how it pertained to the applicable law and regulations.  

Additionally, through the Board's December 1999 remands, 
the veteran was advised of the state of the evidence of 
record and how it then applied to his pending claim.  In 
particular, the veteran was apprised of the necessity of 
advising VA of whether there existed records of any other 
medical treatment that had not been provided; and was 
further advised of the necessity of reporting for a 
clarifying medical examination.  

It cannot be doubted that the veteran was aware of what 
evidence would substantiate the claim, as well the general 
law and regulations pertaining to the claims for 
compensation pursuant to 38 U.S.C.A. § 1151.  The veteran 
and his representative have also been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

With the submission of his August 1998 substantive appeal 
and numerous statements in support of his claim, the 
veteran proffered specific and detailed argument in 
support of his contentions as to entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, and has 
continually introduced medical evidence and lay accounts 
for consideration.  Given the veteran's continuous proffer 
of medical evidence and argument, the Board cannot find 
that the veteran would benefit from yet a further 
advisement, as such would only serve to delay this appeal 
to no useful end.  

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  The veteran's claims folder 
contains detailed medical and other evidence.  Moreover, 
the veteran was afforded VA medical examinations during 
the course of his claim for compensation pursuant to 
38 U.S.C.A. § 1151.  

In addition, as noted above, the Board remanded this case 
in December 1999, and the terms of the remand were 
satisfied.  Copies of additional medical records have been 
submitted to the RO, which were forwarded to the Board.  
There is no indication that there exists any evidence 
which has a bearing on this case which has not been 
obtained.  In fact, in correspondence dated in April 2002, 
the veteran specifically noted that he had no further 
argument or evidence to present with regard to his claim.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.  

Claim for Compensation Pursuant to 38 U.S.C.A. § 1151

The regulations in effect at the time the veteran filed 
his claim provided that a veteran was entitled to 
additional compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such 
injury or aggravation resulted in additional disability.  
38 U.S.C.A. § 1151 (West 1991).  Specifically, in 
pertinent part, 38 U.S.C.A. § 1151 provided that:  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, . . . and 
not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability . . . , disability or death compensation . . . 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  

38 U.S.C.A. § 1151 (West 1991).  The regulation 
implementing that statute, 38 C.F.R. § 3.358, provided, in 
pertinent part:

(c) Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of . . . hospitalization, medical or surgical 
treatment . . . , the following considerations will 
govern:  

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  

(2)  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of . . . hospitalization, medical 
or surgical treatment, . . . .

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment . . . 
properly administered with the express or implied consent 
of the veteran . . . "Necessary consequences" are those 
which are certain to result from, or were intended to 
result from, the . . . treatment administered.  

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of 
Veterans Appeals) (the Veterans Claims Court) and the 
Federal Court of Appeals, which had essentially found that 
the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection and that the elements of 
fault or negligence were not a valid part of the 
implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In light of the Supreme Court's decision, the 
VA amended 38 C.F.R. § 3.358(c), the regulation 
implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated 
as if service connected.  Id.  Parenthetically, in 
response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1997 to again require fault on the part of the VA.  
Nonetheless, due to the effective date of the statute, the 
veteran's case is not affected by that amendment.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002).  The provisions 
of 38 C.F.R. § 3.358 set forth above are the provisions 
that apply to this case.  Accordingly, the ultimate issue 
before the Board is whether the surgical procedure in 
November 1989 at a VA facility caused additional 
disability.  

Turning first to the medical evidence, in November 1989, 
the veteran underwent a total hip replacement on the right 
side for severe degenerative joint disease.  It was noted 
that he tolerated the procedure well and did extremely 
well in the post-operative course, although it was later 
reported that he had a low grade fever at the time of 
discharge.  He was discharged on the eighth post-operative 
day in stable condition.  Medications included Darvon for 
pain as needed.  Approximately two weeks later, he was 
readmitted with complaints of pain, swelling, and drainage 
of the right hip wound.  He was treated with antibiotics 
and underwent a debridement of the incision site, and 
eventually secondary closure.  He was discharged 
approximately six weeks later.  The wound was healing 
well, and cultures were negative.  A March 1990 radiology 
report indicated that the hip prosthesis was in good 
position and showed no evidence of any definite loosening 
defect. The bony structures were intact.  

In an October 1991 outpatient treatment note, the examiner 
questioned whether the cement in the right hip prosthesis 
was cracked; however, a right hip X-ray dated in October 
1991 showed a continued satisfactory appearance of the 
right hip total replacement prosthesis.  A November 1991 
arthrogram revealed minimal loosening of the hip 
replacement, which was confirmed by a November 1991 bone 
scan.  The veteran was hospitalized on January 22, 1992, 
for a resection arthroplasty of the right hip.  He 
underwent a debridement of the right hip but several areas 
of suspicious tissue was identified near the hip joint, 
which the surgeons felt represented chronic infection.  
Thus, no implant was performed at that time, although 
subsequent cultures were negative for infection.  He was 
discharged home to convalesce.  On March 31, 1992, the 
veteran was readmitted, and on April 2, 1992, his right 
hip was replaced.  He was discharged several days later.  
At the time of his one-month follow-up visit, he was pain 
free, had no complaints, and the hip showed excellent 
range of motion.  

In April 1997, the veteran filed the current claim.  He 
contends, in essence, that he has additional disability as 
a result of the November 1989 total hip replacement in the 
form of a subsequent infection, pain and suffering, mental 
distress to his wife because of the need to change 
dressings and packing, the need for additional surgery, 
decreased range of motion of his hip, pain in his back and 
leg, and because he went without a hip joint for several 
months.  It is apparent to the Board that resolution of 
this claim depends first, upon determining whether 
additional disability currently exists and, if it does, 
whether the additional disability was the result of the 
hip replacement.  In determining whether additional 
disability exists, the Board must consider the veteran's 
physical condition immediately prior to the surgery 
compared with the subsequent physical condition resulting 
from the surgery.  

Prior to surgery, the veteran reported continuous pain in 
his right hip radiating down his leg and into the knee, 
with a history of a laminectomy in 1987.  He had impaired 
balance, used a cane or crutches to ambulate, and moved 
slowly due to pain.  In a pre-surgery history and 
physical, it was noted that the veteran had developed pain 
in the right hip approximately three years previously, 
described as deep in the joint, which had gotten 
progressively worse.  He used crutches for ambulation and 
was on Darvon as needed for pain.  Range of motion of the 
right hip was noted as flexion to 60 degrees, abduction to 
45 degrees, and internal and external rotation to 15 
degrees.  The right leg was 3/4 inches shorter than the 
left.  Thereafter, the veteran underwent surgery in 
November 1989, as reported above, with the subsequent 
infection and need for additional surgery in April 1992.  

As an initial matter, the Board finds that the events 
between the November 1989 surgery and the April 1992 
surgery cannot form the basis of a § 1151 claim.  While 
the physicians agree, and it is clear to the Board, that 
were it not for the November 1989 hip replacement and 
resulting infection, the veteran would not have needed the 
second hip replacement in April 1992, the threshold 
question is what is the veteran's permanent physical 
condition as a result of the treatment in question.  
Accordingly, claims of additional disability based on 
additional pain between surgeries, infection, and the need 
for a second surgery are not for consideration.  
Similarly, to the extent that the veteran maintains that 
his wife suffered as a consequence of the surgery, it is 
not germane to the issue because the additional disability 
must be to the veteran, not a family member.  

Turning now to the veteran's post-surgical physical 
condition, radiology reports dated in August 1992, August 
1993, February 1994, and February 1995 showed that the 
prosthesis of the right hip remained in good position with 
no abnormal bone or soft tissue reaction, and no bony 
lesions or loosening defect.  In a February 1995 
outpatient treatment note, he related that he had had a 
single episode of dislocation of the hip and that he was 
treated with a questionable reduction and placed in a 
brace for six weeks.  Some leg pain secondary to low back 
disease was also noted.  The examiner concluded that the 
veteran was stable from an orthopedic standpoint.  
Additional outpatient treatment notes show follow-up 
approximately every six months.  

In a June 1997 VA hip examination report, the examiner 
noted the veteran's history of a initial hip replacement, 
infection, and subsequent replacement of the prosthesis.  
The veteran complained of continued pain in his hip and 
related that he could not sit or stand for long periods of 
time.  He still used a crutch or cane for ambulation.  
Physical examination revealed that the right thigh 
measured 44.5 cms., and the left measured 48.5 cms.  The 
right and left legs measured 87.2 and 87.1 in length, 
respectively.  Right and left calf measurements were 34.5 
and 36.25, respectively.  Medications included Tylenol for 
pain.  Range of motion of the left hip showed flexion of 
98 degrees (with normal of 125 degrees), abduction of 40 
degrees, extension of 30 degrees, as compared to 88 
degrees, 35 degrees, and 25 degrees, respectively, on the 
right.  

The examiner noted that he was unable to manipulate either 
the femoral head in the acetabulum because of pain, 
tenderness, and weakness.  The veteran demonstrated a 
waddling gait and was very uncomfortable with walking.  
There was no evidence of infection, and the leg 
discrepancy was negligible.  The veteran had constant pain 
in the right hip, difficulty ambulating, difficulty 
sitting, and difficulty standing.  An X-ray reportedly 
showed a satisfactory appearance of the right hip 
replacement prosthesis and a normal left hip.  The final 
diagnoses included degenerative arthritis, right hip, with 
satisfactory placement of prosthesis, and chronic strain 
left hip secondary to degenerative disease of the right 
hip.  

In the most recent VA examination report, dated in April 
2000, the veteran related a history of hip replacement, 
infection, prosthesis removal, and subsequent second hip 
replacement.  He complained of pain in the low back and 
left knee, and constant pain in the right hip, between 3-
8/10 daily.  Medications included Extra Strength Tylenol, 
as many as 6-8 per day.  He related flare-ups 2-3 times 
per month where he had to use crutches.  He had been 
unable to work since November 1991 and had undergone a 
laminectomy in 1987.  Physical examination revealed 
forward flexion of his back to 78 degrees, backward 
extension to 16 degrees, lateral flexion to the left and 
right as 20 and 25 degrees, respectively, and left and 
right rotation to 15 degrees, bilaterally.  The veteran 
had definite increase in right hip pain with attempted 
flexion and rotation.  Range of motion was considered with 
pain, fatigue, weakness, incoordination, and altered by 
repetition.  Range of motion of the left hip was flexion 
to 80 degrees, abduction to 35 degrees, extension to 10 
degrees, and of the right hip to 70 degrees, 30 degrees, 
and 0 degrees, respectively.  Attempted rotation of the 
right hip and acetabulum was undertaken with moderate 
discomfort.  The veteran related that his right hip and 
slipped out of place approximately 4-5 times over the past 
eight years, with the last time in February 1995.  

When asked whether the veteran incurred any additional 
disability as a result of the right total hip in November 
1989, the examiner noted that it was certainly more likely 
than not that the second hip replacement in April 1992 
would not have been required.  The examiner also noted 
increased difficulty since that time with the veteran's 
left hip and lumbar spine area. The examiner also reported 
that it was more likely than not that the infection in the 
post-operative right hip was instrumental in the need for 
a second hip prosthesis in 1992 due to the infection 
causing a weakness in the bone and supporting structures 
of the initial hip prosthesis.  

In a May 2000 addendum, the examiner again reported that 
it was certainly more likely than not that had the veteran 
not had the total hip replacement in November 1989, he 
would not have required an additional hip replacement in 
April 1992.  In addition, he related that it was more 
likely than not that the infection in 1989 and 1990 was 
quite instrumental in the need for a second hip 
replacement in 1992 due to a weakening of the bone and 
supporting structures.  Further, he noted that the 
veteran's left hip and lumbar spine had been causing 
increased difficulty since that time but related that the 
problems with the left hip and back would have occurred 
anyway, not necessarily due to the right hip replacement.  
He concluded that the infection in the veteran's hip 
happened, not due to any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance on the 
fault of VA that performed the hip replacement.  

Based on the two post-surgery VA examination reports, the 
Board finds that the veteran's physical condition after 
the surgery does not reflect additional disability.  
First, the Board notes that the veteran's leg was 3/4 
inches shorter prior to surgery.  The most recent VA 
examination report indicates that the current leg 
discrepancy is negligible.  Thus, there has actually been 
an improvement in that regard.  Further, range of motion 
of the right hip prior to surgery was reported as flexion 
to 60 degrees, and abduction to 45 degrees.  In the June 
1997 examination, range of motion of the right hip was 
reported as flexion to 88 degrees and abduction to 35 
degrees.  Moreover, range of motion in the April 2000 
examination showed flexion to 70 degrees and abduction to 
30 degrees.  While flexion of the hip decreased between VA 
examinations, it is still higher than the pre- surgery hip 
flexion.  Further, the Board notes some decrease in 
abduction but in light of the medical opinion discussed 
below, the Board finds that this is not significant.  

Specifically, in an August 1996 letter from the Medical 
Center Director at Bay Pines on a congressional inquiry, 
it was noted that the chief of surgical services had 
coordinated a clinical review of the care the veteran had 
received from the orthopedic staff.  The Medical Director 
briefly related the past medical history that that the 
veteran had undergone a right hip replacement in November 
1989, had a mild post-operative fever for a few days and 
was kept on intravenous antibiotics. He noted that at the 
time of discharge, the veteran's temperature was normal.  
The veteran developed a wound infection and was 
rehospitalized in December 1989 for draining and packing, 
and subsequent closure of the wound.  He noted that every 
effort was made to save the implant with the knowledge 
that it might need replacement.  He acknowledged that the 
hip implant slowly showed signs of loosening, but no 
infection, and was ultimately replaced in April 1992.  
Through February 1995, the cementless implant was in good 
position and the veteran had had no problems.  

The Medical Director stated that it was most unfortunate 
that the veteran, with significant other medical problems, 
had developed an infection in the cemented hip and that he 
was treated with prophylactic intravenous antibiotics 
during and after the operation to try to prevent this 
"well known" complication from occurring.  He indicated 
that the veteran was treated promptly and correctly when 
he returned with an infection and when the implant was 
removed and replaced with a cementless devise, which had 
performed well.  He reflected that the veteran was 
permanently disabled, even without the infection, and 
would always need a cane or crutches, and observe "hip 
precautions" for the rest of his life to avoid/reduce the 
risk of dislocation.  He concluded that the veteran needed 
additional surgery because of the infection but the end 
result was no different than for a primary uninfected 
implant.  

Based on the above opinion, the Board finds that the 
November 1989 surgery, while necessitating additional 
surgery, did not cause additional disability for purposes 
of § 1151 on the basis that the veteran would have been 
permanently disabled anyway, would have needed a cane or 
crutches to walk anyway, and would be required to observe 
hip precautions anyway, regardless of the post-operative 
infection.  The Board accords more probative weight to 
this opinion because the reviewing physician considered 
the entire medical file when rendering the opinion and 
specifically addressed the issue of additional disability 
as it related to the November 1989 surgery.  
Parenthetically, the Board notes that the reviewing 
physician correctly did not address the issues of either 
negligence or fault as they are not factors that should be 
considered in rendering his opinion.  

The Board is also persuaded by an addendum to the April 
2000 VA examination in which the examining physician 
specifically addressed the issues of additional disability 
related to the veteran's complaints of increased back and 
leg pain and opined that those problems would have 
occurred anyway, and were not necessarily due to the right 
hip replacement.  The Board finds that this opinion 
supports the August 1996 congressional inquiry letter that 
the veteran's current physical condition would, in 
essence, be the same even if he had not developed an 
infection in the right hip which necessitated a second 
surgery.  Accordingly, the Board finds that the veteran's 
claim for additional disability under § 1151 as a result 
of November 1989 surgery must be denied.  

Finally, the Board has considered the veteran's own 
statements and sworn testimony that he has suffered 
additional disability as a result of the November 1989 
surgery.  Specifically, at a personal hearing in July 1998 
and at a hearing before the Board in August 1999, the 
veteran testified that his treatment at the time of the 
November 1989 surgery was negligent, that he developed a 
post-operative infection, that he experienced pain during 
wound packing and dressing, that there was a discrepancy 
in the length and circumference of his legs, that he went 
without a hip joint for several months, and he ultimately 
required a second hip prosthesis.  He complained of pain 
in the hip, a hip dislocation, and felt that he had 
received negligent care in the hospital and was used as a 
guinea pig.  Upon further questioning, he reported that he 
was under the impression that he would be able to be 
active after surgery.  He assumed that he would need a 
cane or crutches but only for a short while after surgery. 
He discussed further care in the hospital.  He reported 
pain in his left hip and back, and related that he walked 
with a cane.  The veteran also submitted statements from 
neighbors and friends that the veteran experienced pain 
and suffering from the surgery and that he had 
difficulties walking.  Another friend reported that he 
witnessed the veteran's hip dislocating for no reason.  

Although the veteran's statements and sworn testimony and 
the statements of his friends and neighbors are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  The veteran's assertions alone are not deemed 
to be credible in light of the preponderance of evidence 
showing no additional disability which can be related to 
the November 1989 surgery.  They lack the medical 
expertise to offer an opinion as to the existence of a 
current right hip disorder, as well as to medical 
causation of any current disability.  Id.  In the absence 
of competent, credible evidence of a causal relationship, 
entitlement to § 1151 benefits are not warranted.  
Therefore, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim and the 
claim is denied.  


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
as a result of a total right hip replacement at a VA 
facility in November 1989 is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

